DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 3/10/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 161, 171, 174, 176 have been amended.  Claims 1-160, 173, 175, 177 are cancelled.  Claims 181-183 are newly added.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail and an email from Biju Chandran (Registration Number 63,684) on 3/18/2022.

The application has been amended as follows: 

161. An electric machine, comprising: 
a rotor configured to rotate about an axis of rotation; 
a stator having a stator core and a plurality of teeth annularly arranged on the stator core about the axis of rotation, wherein the stator core includes an annular stator ring that extends around the axis of rotation, and wherein each tooth of the plurality of teeth includes a core tooth-portion integrally tooth-portions are assembled together, 
each tooth defines external surfaces having two sets of opposing faces, the opposing faces of each set of the two sets being non-parallel to each other, and each face of the two sets of opposing faces being inclined in a radial direction of the tooth, and 
a cross-section of each tooth in a plane perpendicular to the radial direction of the tooth has a rectangular shape, a perimeter of the cross-section is substantially a constant in the radial direction, and an area of the cross-section varies in the radial direction; 
a plurality of electromagnetic coils, wherein each coil of the plurality of electromagnetic coils is mounted on a separate tooth of the plurality of teeth; 
a base plate located adjacent to the plurality of electromagnetic coils and the stator core, the base plate having a first side and an opposing second side, the first side being in thermal contact with the plurality of electromagnetic coils and the stator core; and 
a liquid-coolant channel defined on the second side of the base plate such that as the plurality of electromagnetic coils and the stator core [[heats]] heat during operation, the base plate is configured 

170. The electric machine of claim 161, further including a coolant inlet configured to direct the liquid coolant into the liquid-coolant channel and a coolant outlet configured to direct the liquid coolant out of the liquid-coolant channel.


Allowable Subject Matter
Claims 161-172, 174, 176 and 178-183 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 161 is the inclusion of the limitation of, for each tooth, “a perimeter of the cross-section is substantially a constant in the radial direction, and an area of the cross-section varies in the radial direction” which is not found in or suggested by the prior art references in combination with the cooling elements recited in claim 161.  Claims 162-172, 174, 176 and 178-183 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2832    


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832